DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mechanism for conveying fluid”, “a coupling element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a motor” in claims 37 and 39.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 35 is objected to because of the following informalities:  the phrase “with at least a first measuring lumen which can be filled with a fluid” is part of the preamble and precedes the transitional phrase “comprising”.  Although preambles may be considered as part of the claimed invention (see MPEP § 2111.02(I) – Preamble Limiting Structure) 
Claim 35 recites “a first clamping element”, then “the first clamping element”, then “a clamping element”, then “the clamping element”.  Although each term establishes technically adequate antecedent basis, in select reasonable readings of the claim, an issue of clarity could arise as to whether the terms are meant to refer to the same or distinct clamping element(s).  Examiner suggests amending the second recited “a clamping element” to ‘a second clamping element’ and then correspondingly ‘the second clamping element’ in order to reduce potential issues of clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 35-51 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

mutatis mutandis with the recitation of “a measuring chamber” in claim 35 and then later “each measuring chamber” in claims 35 and 36 and “at least one coupling element” in claim 35 and “each coupling element” in claim 36. 

In claim 35 the limitation “the first flow regulation device is positioned between the first pressure measuring device and the supply of the fluid, with a perfusion tube section made of a flexible material and having a perfusion tube section lumen through which fluid can flow and has a first tube clamp into which the perfusion tube section is inserted” is a run-on limitation where the final phrase of “and has a first tube clamp into which the perfusion tube section is inserted” does not clear which component “has” a tube clamp (i.e., the flow regulation device or the perfusion tube lumen or the perfusion tube section or the first pressure measuring device?  Or another, un-recited component?).  
A similar issue arises with the final limitation of claim 35 reciting “a non-perfusion tube clamp having a basic housing with an accommodating area for a second, non-perfusion tube section having a non-perfusion tube section lumen and a clamping element that can be moved between open and closed regulation positions” where, similarly, it is not clear which component “has” the clamping element. 

mutatis mutandis with the term “in at least one closed regulation position” in the final two lines of the claim.  

The following terms lack antecedent basis: 
	“its respective membrane” in claim(s) 35;
	“the first pressure measuring device” in claim(s) 35;
	“the inside of the perfusion tube section” in claim(s) 35;
	“the tube section” in claim(s) 35 and 40-42;
	“its lumen” in claim(s) 35; 
“the regulation positions” in claim(s) 39 (see above matter for claim 35 regarding the confusion arising from the various recitations of regulation positions);
	“the lumen” in claim(s) 40-42;
	“the reduction of cross-sectional area” in claim(s) 42; 
“the connection points” in claim(s) 43-44;
	“the interior” in claim(s) 45;
	“the open base area” in claim(s) 46; 
“the interior space” in claim(s) 48;
	“the coupling elements” in claim(s) 50; and 


The following terms are recited twice (or more) such that it is not clear whether said recitations are intended to refer to the same or distinct feature(s) / component(s):
“a fluid” and then “a supply of fluid” and then “with fluid” and “through which fluid can flow” in claim(s) 35 (i.e.,. is each recitation of fluid referring to the same one fluid?);
“a basic housing” and “an accommodating area” in claim(s) 35;
“regulation positions open, closed and perfused” and then later “open and closed regulation positions” in claim(s) 35;
“means of a motor” in claim(s) 39 and 37;
“a volumetric flow of fluid” in claim(s) 42 and “a fluid flow” in claim 35; 
“in sections” in claim(s) 50 and “sections of the accommodating area” in claim 35.

In particular for the twice recitation of “an accommodating area” in claim 35, the second mention of “the accommodating area” correspondingly does not make clear which of the two previously recited “an accommodating area” the term refers to. 

Claim(s) 36-51 are rejected due to their dependence on claim 35. 
Claim(s) 37-39 are rejected due to their dependence on claim 36. 
Claim(s) 38-39 is/are rejected due to its/their dependence on claim 37.
Claim(s) 39 is/are rejected due to its/their dependence on claim 38. 
Claim(s) 44 is/are rejected due to its/their dependence on claim 43. 
Claim(s) 46 is/are rejected due to its/their dependence on claim 45.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 52 depends upon canceled claim 1.  Examiner interprets claim 52 to depend from claim 35.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 35-51 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  (Similarly, in view of the § 112(d) rejection of claim 52, if claim 52 is meant to depend from claim 35, then claim 52 would be allowable by virtue of its dependence on claim 35). 

 	The claimed invention (at least claim 35 and all claims depending therefrom) encompasses a pressure measuring system having a tube system, at least two pressure measuring devices each having a transducing membrane, a flow regulating device and non-perfusion flow regulating device, the first flow device being settable to open, closed, and perfused positions, where in the perfused position, through a spacer in the perfusion tube section, the perfusion section is partly even when squeezed by a	 first tube clamp of the first flow device.  Upon careful search, review, and consideration of prior art (including the references of record in application 14/772,350 — hereafter the ‘350 application — of which the instant application is a continuation), no references anticipate the claimed invention.  Further, the closest references Christensen (US 20070038143 A1 – of record and cited in the ‘350 application), Uberreiter (US 20040050168 A1 – of record and cited in the ‘350 application), and Palestrant (US 5827243 A – of record and cited in the ‘350 application), are not reasonably combinable in a manner that is compliant under the requirements of 35 USC § 103.  Notably, Christensen (being the reference closest in spirit and endeavor to the instant claimed invention) fails to teach at least two pressure measuring devices with transducing membranes, a flow regulating device having a clamp and the corresponding perfusion tubing with a spacer in a perfused section.  Where then select — but not all — features lacking in the Christensen reference are partially suggested in the Uberreiter and Palestrant reference, but there is no adequate teaching or otherwise suggestion in any of the closest references which would motivate the combination of the teachings to make the claimed invention obvious.  No 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   Notably, the prior art made of record suggests features of body pressure measurement systems and associated componentry such as flow regulation and fluid pressure measurement. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791